United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-497
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 22, 2010 appellant filed a timely appeal from the September 15, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) reducing his compensation
based on a loss of wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
September 26, 2010 based on his capacity to earn wages as a computer security specialist.
FACTUAL HISTORY
On December 16, 2003 appellant, then a 49-year-old cook supervisor, sustained injury
when he slipped on a wet floor at work and twisted his left knee. OWCP accepted that appellant
1

20 C.F.R. § 8101 et seq.

sustained a tear in the medial meniscus of his left knee and a consequential tear in the medial
meniscus of his right knee. Appellant first stopped work on December 17, 2003 and received
compensation for periods of disability.
On March 30, 2004 Dr. Jeffrey Levine, an attending Board-certified orthopedic surgeon,
performed a partial medial meniscectomy of appellant’s left knee, diagnostic arthroscopy and
examination under anesthesia of his left knee and chondroplasty/coblation technique of the
medial femoral condyle and patella of his left knee. On November 16, 2004 he performed
chondroplasty of the patella and medial compartment of appellant’s right knee and a right medial
meniscectomy. The procedures were authorized by OWCP.
On June 25, 2007 Dr. Sherwood Duhon, an attending Board-certified orthopedic surgeon,
performed a diagnostic arthroscopy of appellant’s left knee with partial medial meniscectomy
and chondroplasty of his left knee including the medial femoral condyle and the patellofemoral
joint. On October 23, 2007 he performed a cemented total right knee arthroplasty using Smith
& Nephew components. These procedures were also authorized by OWCP.2
On May 5, 2008 appellant was referred for participation in an OWCP-sponsored
vocational rehabilitation program. He successfully completed his vocational training course,
called Microsoft Certified Systems Administrator -- Security, as part of an effort to prepare him
for work as a microcomputer support specialist or computer security specialist.
In a September 22, 2008 report, Dr. Duhon stated that appellant had attained permanent
and stationary medical status with respect to his right and left knee conditions. He indicated that
appellant had residual partial disability and noted that he agreed with most of the evaluations and
opinions contained in a July 25, 2008 functional capacity evaluation. The report of the
functional capacity evaluation described a 45-pound maximum of lifting/carrying, an inability to
place objects on the floor, the need for self-pacing of walking tasks with frequent rest periods,
frequent position changes with forward bending tasks, no crouching, no kneeling, self-pacing on
stairs and use of the left hand for power gripping.
Appellant’s rehabilitation counselor worked with appellant for more than 90 days to
secure employment as a computer security specialist or computer support technician. In a
November 7, 2008 letter, OWCP advised that these positions were suitable to his work
restrictions. Appellant was informed that, at the end of the placement services, his compensation
could be reduced based upon the salary of one of these positions.3
Appellant’s rehabilitation counselor indicated that the computer security specialist
position was categorized as a sedentary position consistent within appellant’s work limitations
and labor market surveys showed that the position was reasonably available in his commuting
area.4 The Department of Labor’s Dictionary of Occupational Titles describes the duties of a
computer security specialist as including regulating access to computer data files, monitoring
2

On January 21, 2008 Dr. Duhon made an intra-articular injection under anesthesia in appellant’s right knee.

3

Appellant’s participation in placement services was extended on several occasions.

4

Labor market surveys for these positions were first performed in late 2008.

2

data file use, updating computer security files, entering commands into computers to allow
access to the computer system for employees who forget passwords, reading computer security
files to determine proper access, modifying security files to correct errors and answering
employee questions about computer security. The position requires occasional pushing, pulling
and lifting of a maximum of 10 pounds, frequent fingering and occasional reaching and handling,
but does not require kneeling, climbing, crouching or crawling. It allows for frequent switching
between sitting, standing and walking. Despite his job search efforts, appellant did not obtain a
job as a computer security specialist or computer support technician.
A labor market survey performed in July 2010 showed that the computer security
specialist position continued to be reasonably available in appellant’s commuting area and that
the position had an average wage of $802.69 a week.
Dr. Duhon was provided with a description of the computer security specialist position.
In a July 8, 2010 report, he noted that the physical demands of the computer security specialist
position were acceptable and should be tolerable given appellant’s physical limitations.
Dr. Duhon stated that it was a sedentary job and did not involve any significant amount of
squatting, climbing, bouncing, stooping, knee crouching or crawling. He noted that the job
description further indicated that appellant would not be required to stand for any extended
period “which should also be tolerable given his degenerative changes as well as his total knee
replacement.”
In a July 5, 2010 report, Dr. Ronald M. Lampert, a Board-certified orthopedic surgeon
who served as an OWCP physician, indicated that he had reviewed the descriptions of the
computer security specialist and microcomputer support specialist positions. He stated that
appellant was physically capable of performing the duties of both jobs and indicated that his
surgeries should not preclude him from performing either position. In a work restrictions form,
Dr. Lampert indicated that appellant was limited to 30 minutes of walking or standing before a
break was required. Appellant could engage in one or two steps of climbing on an occasional
basis, but he could not engage in squatting or kneeling. Dr. Lampert stated that appellant was
limited in repetitive use of his right hand, but had no lifting, pushing or pulling limitations.
In an August 11, 2010 letter, OWCP advised appellant that it proposed to reduce his
compensation based on its determination that he had the capacity to earn wages as a computer
security specialist at the rate of $802.69 a week. It provided him 30 days from the date of the
letter to submit evidence and argument challenging the proposed action.
Appellant did not submit any evidence or argument in response to OCWP’s August 11,
2010 letter.5
In a September 15, 2010 decision, OWCP reduced appellant’s compensation effective
September 26, 2010 based on his capacity to earn wages as a computer security specialist.

5

On August 16, 2010 appellant spoke to an OWCP claims examiner on the telephone and discussed his difficulty
in getting a job.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.6 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.7
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.8
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.9 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives.10 The fact that an employee has been unsuccessful in obtaining work
in the selected position does not establish that the work is not reasonably available in his
commuting area.11
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.12

6

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

9

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

10

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
11

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

12

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).

4

ANALYSIS
On December 16, 2003 appellant sustained injury when he slipped on a wet floor at work
and twisted his left knee. OWCP accepted that he sustained a tear in the medial meniscus of his
left knee and a consequential tear in the medial meniscus of his right knee. Appellant underwent
several OWCP-authorized surgeries, including a right knee replacement which was performed on
October 23, 2007 by Dr. Duhon, an attending Board-certified orthopedic surgeon.
In September 2008, OWCP received information from Dr. Duhon who found that
appellant was not totally disabled for work and had a partial capacity to perform work for eight
hours per day subject to specified work restrictions. Appellant’s vocational rehabilitation
counselor determined that appellant was able to perform the position of computer security
specialist and that state employment services showed the position was available in sufficient
numbers so as to make it reasonably available within appellant’s commuting area. OWCP
properly relied on the opinion of the rehabilitation counselor that appellant was vocationally
capable of performing the computer security specialist position13 and a review of the evidence
reveals that he is physically capable of performing the position.
In a July 8, 2010 report, Dr. Duhon indicated that he had reviewed the description of the
computer security specialist position and noted that the physical demands of the computer
security specialist position were acceptable and should be tolerable given appellant’s physical
limitations. He stated that it was a sedentary job and did not involve any significant amount of
squatting, climbing, bouncing, stooping, knee crouching or crawling. Dr. Duhon noted that the
job description further indicated that appellant would not be required to stand for any extended
period and that he could tolerate the limited standing required by the position. In a July 5, 2010
report, Dr. Lampert, a Board-certified orthopedic surgeon who served as an OWCP physician,
indicated that he had reviewed the description of the computer security specialist position. He
stated that appellant was physically capable of performing the duties of the position and
indicated that his surgeries should not preclude him from performing the position.14
Appellant did not submit any evidence or argument showing that he could not
vocationally or physically perform the computer security specialist position. On appeal, he
argued that another attending physician should have addressed the condition of his knees.
Appellant was provided an opportunity to present probative medical evidence showing that he
could not work as a computer security specialist, but he did not submit such evidence within the
allotted time period. He also claimed that OWCP officials made mistakes in describing his knee

13

As part of the rehabilitation efforts, appellant successfully completed coursework designed to prepare him to
work as a computer security specialist.
14

In a work restriction form, Dr. Lampert indicated that appellant was limited to 30 minutes of walking or
standing before a break was required. Appellant could engage in one or two steps of climbing on an occasional
basis, but he could not engage in squatting or kneeling. Dr. Lampert stated that appellant was limited in repetitive
use of his right hand, but had no lifting, pushing or pulling limitations. The Board notes that none of these
restrictions would prevent appellant from working as a computer security specialist.

5

surgeries. However, there is no indication in the record that Dr. Duhon or Dr. Lampert did not
base their opinions on a proper factual and medical history.15
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of a computer security specialist represented appellant’s wageearning capacity.16 The weight of the evidence of record establishes that he had the requisite
physical ability, skill and experience to perform the position of a computer security specialist and
that such a position was reasonably available within the general labor market of appellant’s
commuting area. Therefore, OWCP properly reduced appellant’s compensation effective
September 26, 2010 based on his capacity to earn wages as a computer security specialist.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
September 26, 2010 based on his capacity to earn wages as a computer security specialist.

15

Appellant indicated that he had difficulty finding a job in the computer field, but the fact that an employee has
been unsuccessful in obtaining work in the selected position does not establish that the work is not reasonably
available in his commuting area. See supra note 11.
16

See Clayton Varner, 37 ECAB 248, 256 (1985).

6

ORDER
IT IS HEREBY ORDERED THAT the September 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

